Plaintiffs sued for an injunction restraining defendant from voting certain shares of stock of the Consumers' Salt Company during the pendency of an appeal from the judgment in an action entitled McAlvay v. Consumers' Salt Co., et al. The appeal in the latter action was finally determined by judgment of the District Court of Appeal entered March 9, 1931, affirming the judgment of the lower court, which confirmed and quieted the title of McAlvay in the stock in issue. (McAlvay v. Consumers'Salt Co., 112 Cal.App. 383 [297 P. 135].) [1] The respondent in the present action now moves that the appeal herein be dismissed upon the ground that all the issues involved herein have become moot because of said decision of the appellate court.
The motion should be granted upon the well-settled rule that when the controversy between the parties is ended the appeal should not be entertained solely for the purpose of entering an academic discussion of the legal questions presented. *Page 584 
(2 Cal. Jur., p. 749; Foster v. Smith, 115 Cal. 611, 612 [47 P. 591]; In the Matter of the Guardianship of Ambrose,170 Cal. 160, 164 [149 P. 43].)
The appeal is dismissed.
Sturtevant, J., and Spence, J., concurred.